            Case 3:19-cv-05574-RJB-JRC Document 57 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      CALVIN MALONE,
                                                              CASE NO. 3:19-cv-05574-RJB-JRC
11                              Plaintiff,
                                                              ORDER GRANTING MOTION TO
12              v.                                            AMEND COMPLAINT
13      STATE OF WASHINGTON, et al.,

14                              Defendants.

15

16          This matter is before the Court on plaintiffs’ motion to amend their complaint and on

17   referral from the District Court. See Dkts. 9, 52.

18          Plaintiffs can no longer amend their complaint as of right, so that they must have

19   defendants’ written consent or the court’s leave to amend their complaint. See Fed. R. Civ. P.

20   15(a)(2). “The court should freely give leave when justice so requires.” Id. Factors that may be

21   considered in deciding whether to grant leave to amend include whether there is undue delay,

22   bad faith, dilatory motive, repeated failure to cure deficiencies, futility of amendment, or undue

23   prejudice to the opposing party. See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

24

     ORDER GRANTING MOTION TO AMEND
     COMPLAINT - 1
            Case 3:19-cv-05574-RJB-JRC Document 57 Filed 11/25/20 Page 2 of 2




 1   1051–52 (9th Cir. 2003). Whether there is prejudice to the opposing party is the factor that

 2   should be given the greatest weight. See id.

 3          Here, defendants do not oppose granting leave to amend, so that the Court concludes that

 4   there is no undue prejudice to the opposing party. Nor does the record reveal anything untoward

 5   about the amendment: in fact, the District Court has dismissed certain claims without prejudice

 6   and allowed plaintiffs to file a renewed motion to amend. See Dkt. 49, at 14.

 7          Finally, although the Court declines to comment on the merits of the amended complaint,

 8   the amendments do not appear to be futile. The amendments replace plaintiff Calvin Malone

 9   with six other plaintiffs; name a different defendant; delete claims other than those brought under

10   42 U.S.C. § 1983; and seek only injunctive and declaratory relief. This appears to the Court to

11   be consistent with the Order on Defendants’ Motion to Dismiss, which dismissed plaintiff

12   Malone’s claims for injunctive relief; claims for damages and retrospective relief for violations

13   of constitutional rights, the Fair Labor Standards Act (“FLSA”), and for unjust enrichment;

14   claims for constitutional and FLSA violations and unjust enrichment brought against individual

15   defendants in their individual capacities; and claims based on events before June 20, 2016.

16          Therefore, the motion for leave to amend (Dkt. 52) is granted. Plaintiffs are directed to

17   electronically file a clean copy of the proposed amended complaint (see Dkt. 52-1) as the

18   operative Amended Complaint in this matter.

19          Dated this 25th day of November, 2020.

20

21                                                        A
                                                          J. Richard Creatura
22
                                                          United States Magistrate Judge
23

24

     ORDER GRANTING MOTION TO AMEND
     COMPLAINT - 2
